SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)April 28, 2011 SYNALLOY CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-19687 57-0426694 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Physical Address: 775 Spartan Blvd., Suite 102, Pointe West Building, Spartanburg, SC 29301; Mailing Address: P.O. Box 5627, Spartanburg, SC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (864) 585-3605 INAPPLICABLE (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.07. Submission of Matters to a Vote of Security Holders A. The Annual Meeting of Shareholders was held Thursday, April 28, 2011 in Spartanburg, South Carolina. B. Proposal #1: Election of Directors: The following individuals were elected as directors at the Annual Meeting. Name Votes For Votes Withheld Sibyl N. Fishburn James G. Lane, Jr. Carroll D. Vinson Murray H. Wright Craig C. Bram Jeffrey Kaczka C. Proposal #2: To Approve the 2011 Long-Term Incentive Stock Option Plan. The Plan was approved by the following vote: For Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on behalf by the undersigned hereunto duly authorized. SYNALLOY CORPORATION By: /S/ RICHARD D. SIERADZKI Richard D. Sieradzki Chief Financial Officer and Principal Accounting Officer Dated: May 2, 2011 3
